Citation Nr: 1515858	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to December 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's current left shoulder disability is related to service.

2.  The most probative evidence is against a finding that the Veteran's current right shoulder disability is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left shoulder disability  have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a right disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by December 2011 and January 2012 letters.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), VA treatment records, private treatment records, and a VA examination report.   

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Left Shoulder

In a December 2011 statement, the Veteran asserted that he injured his left shoulder in service when a ring he was wearing became caught on something resulting in his left shoulder being pulled and injured.  

In this case, the medical evidence, including VA examination, shows that the Veteran is currently diagnosed with a left shoulder rotator cuff tear, status post-surgical repair, as well as arthritis.  Thus, a current disability has been established.  The remaining question, then, is whether the Veteran's current left shoulder disability is related to his military service.

STRs are negative for complaints or findings of a left shoulder disability.  The Veteran did seek treatment in November 1966 after he caught a ring on his left      4th finger while jumping from one level to another.  The finger was noted to be swollen.  There was no mention of any shoulder complaints or findings at that time.  Additionally, the Veteran's upper extremities were noted as within normal limits during his separation examination in December 1966.  

The first medical evidence of record noting a diagnosis of a left shoulder disability is from May 1983, over 15 years after the Veteran's separation from service.  At that time, the Veteran reported initially injuring his left shoulder on the job on June 4, 1982, and subsequently re-injuring it (also at work) three months later.

In April 2012 the Veteran was afforded a VA examination in connection with his claim for service connection.  Following review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed left shoulder rotator cuff tear was not related to his military service.  In support of the opinion, the examiner noted that the Veteran did not seek treatment for any shoulder disability    in service, the amount of time that passed between the Veteran's separation from service and the onset of his left shoulder disability, and the fact that the Veteran reportedly injured his left shoulder in the workplace repeatedly in 1982.  

Similarly, in July 2012 a VA physician took a detailed history from the Veteran regarding his shoulder disabilities, specifically noting a review of the April 2012 examination report.  The clinician stated that "it sounds like his shoulders really started giving him trouble after his military discharge."  The clinician went on to state that it was "very unlikely" that the injury the Veteran reported in the 1980's was connected in any way to his report of injuring his shoulder in service because of the significant passage of time between the reported events. 

The Veteran has also obtained a private opinion regarding the etiology of his shoulder disabilities.  In March 2013 Dr. Gannon reported that "it is possible"     that the Veteran's left shoulder disability is service related.  

After review of the record, the Board finds that the most probative evidence indicates the Veteran's current left shoulder disability is not related to service.

Regarding the favorable medical opinion provided in March 2013 by Dr. Gannon, the Board notes the physician did not address the Veteran's post-service left shoulder injury, and provided no explanation for his conclusion that the Veteran's current disability is possibly related to service.  Moreover, his opinion that it is possible the left shoulder disability is related to service is speculative.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  As the physician provided no rationale for the conclusion reached, did not address post service injury, and provided an opinion that was speculative, the Board affords this opinion no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Conversely, the April 2012 VA examiner considered the Veteran's STRs, his post-service treatment records, and his 1980's injuries, and provided adequate rationale for the conclusion that the left shoulder disability was less likely than not related to service.  Accordingly, the Board finds this opinion is entitled to great probative weight.  Id.  Moreover, this opinion is consistent with the opinion from the July 2012 VA physician who found it "very unlikely" that the Veteran's current shoulder disability is related to his service.  

While the Veteran contends that he injured his shoulder at the time he caught his ring and has had left shoulder problems ever since, the Board finds it unlikely that while seeking treatment for the finger injury he would not have been evaluated for his shoulder had he mentioned such.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)  (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Further, his separation examination only one month later revealed no shoulder abnormalities.  Additionally, the Veteran made no mention of any in-service left shoulder injury when seeking treatment for his left shoulder in 1983.  Accordingly, the Board does not find the Veteran's assertions     of left shoulder pain existing since service to be persuasive.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Although the Veteran believes that his left shoulder disability is related to service,    the diagnoses of shoulder disabilities such as a rotator cuff tear and arthritis, and the etiology of such, require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his shoulder disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions and the opinion provided by Dr. Gannon.  

In summary, a left shoulder disability was not shown in service or for many years thereafter, there is no competent evidence showing arthritis within one year following discharge from service, and the most probative evidence is against a finding that the Veteran's current left shoulder disability is related to service.  Accordingly, the preponderance of the evidence is against the claim and service connection for a left shoulder disability is denied.


Right Shoulder

The Veteran is also seeking service connection for a right shoulder disability, which he asserts is related to his current left shoulder disability.

In a December 2011 statement the Veteran reported that he injured his right shoulder after a fall because his left shoulder "failed him" as he was climbing   down a power lift that stopped working.  As noted above, the Board is denying the Veteran's claim for service connection for a left shoulder disability.  Thus, as the left shoulder disability is not service connected, there is no basis upon which service connection for a right shoulder disability can be established as secondary to the left shoulder disability.  38 C.F.R. § 3.310.

However, the Board will also consider service connection on a direct basis.  Medical evidence shows the Veteran has a currently diagnosed right shoulder disability, to include rotator cuff tear and degenerative joint disease.  Thus, the question is whether the current disability is related to service. 

The Veteran's STRs are negative for any right shoulder complaints or findings,    and separation examination revealed normal upper extremities.  There is also no competent evidence of any arthritis in the right shoulder within the year following discharge from service.  

The April 2012 examiner noted that the Veteran was not treated for a right rotator cuff injury in service and that he did not receive treatment for a right shoulder disability until many years after separation from service.  Thus, the examiner  opined that it was less likely than not that the Veteran's right shoulder disability was caused by his military service.  There is no medical opinion to the contrary. 

To the extent the Veteran alleges that his right shoulder disability is related to service, as noted above, such matter requires medical expertise to determine.  Accordingly, the Board accords significantly greater probative value to the opinion of the VA examiner than to the Veteran's lay assertion.  See Jandreau, supra.

Based on the foregoing, the Board finds that the preponderance of the evidence      is against the claim for service connection for a right shoulder disability.  The Veteran's left shoulder disability is not service-connected, therefore secondary service connection cannot be established on that basis, and the most probative evidence of record does not link the current right shoulder disability to service.  Accordingly, service connection for a right shoulder disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


